194 F.2d 888
90 U.S.App.D.C. 205
RICHARDSON et al.v.J. LEO KOLB CO., Inc., et al.
No. 11074.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 21, 1952.Decided Feb. 7, 1952.

Earl H. Davis, Washington, D.C., with whom Martin Mendelsohn, Washington, D.C., was on the brief, for appellants.
Harry I. Rand, Washington, D.C., with whom David Hornstein, Washington, D.C., was on the brief, for appellees Sampson Naiman and Anne Naiman.
Arthur F. Carroll, Jr., Washington, D.C., was on the brief for appellee J. Leo Kolb Co., Inc.
Before EDGERTON, WILBUR K. MILLER, and FAHY, Circuit Judges.
PER CURIAM.


1
This is an appeal by tenants, who are husband and wife, from a summary judgment for the appellee landlords and their agent in a suit for personal injuries said to have been caused to the appellant wife by appellees' negligent failure to perform a promise to repair part of the leased premises.  We think the complaint, answers, and depositions show genuine issues as to the negligence of the appellees and the contributory negligence of the appellant wife.  We think the case is unlike Staples v. Casey, 43 App.D.C. 477, in which the complaint was regarded as showing plainly that if the tenant had used reasonable care she would have known of the particular dangerous condition by which she was injured.  In the present case we think the complaint and depositions show plainly nothing more than that the tenant knew of other dangerous conditions in the same general vicinity.


2
Reversed.